Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 1 of 12 - Page ID#:
                                    3798



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         (at London)

     UNITED STATES OF AMERICA,                            )
                                                          )
            Plaintiff,                                    ) Criminal Action No. 6:17-CR-036-CHB
                                                          )
     v.                                                   )
                                                          ) ORDER DENYING MOTION TO SET
     RODNEY SCOTT PHELPS,                                 )  ASIDE VERDICT AND TO SET A
                                                          )             NEW TRIAL
            Defendant.                                    )

                                            ***     ***    ***     ***
          This matter is before the Court on the Defendant Rodney Scott Phelps’s Motion to Set

Aside Verdict and to Set a New Trial [R. 170]. For the reasons set forth below, the Court will

deny the motion.

I.        Background

          After a two-week jury trial, Phelps was convicted on thirteen counts of fraud and

conspiracy to commit fraud. Count one of the Indictment charged Phelps with conspiracy to

commit wire fraud under 18 U.S.C. § 1349. Counts two through thirteen charged Phelps with

committing wire fraud under 18 U.S.C. § 1343 through three distinct investment fraud schemes.

The schemes started in 2012 when Phelps and co-conspirator Jason Castenir 1 created Maverick

Asset Management (“MAM”) as a private equity firm. From 2012 until late 2014, Phelps and

Castenir induced numerous investors to send their money to MAM, promising high yield, low

risk returns. In reality, Phelps and Castenir were actually operating a Ponzi-like scheme through




1
 On August 18, 2017, in Criminal Action No. 6:17-CR-042-CHB, Jason Castenir plead guilty to conspiracy to
commit wire fraud under 18 U.S.C. § 1349 (Count 1), commodities fraud under 7 U.S.C. §§ 6o(1) and 13(a)(2)
(Count 2), and transactional money laundering under 18 U.S.C. § 1957 (Count 3) [R. 13; R. 14; R. 16]

                                                     -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 2 of 12 - Page ID#:
                                    3799



MAM by funneling “fresh” investor money to earlier investors under the guise of legitimate

profits and skimming money for their own use and benefit.

       In the first scheme, Phelps and Castenir presented investors with an opportunity to obtain

an oil concession from the government of Belize and boasted of Phelps’s prior successful

experience drilling for oil in Belize (counts two through eight). A second scheme involved

debenture offerings (unsecured debt instruments) with the promise of little (or no) risk and

substantial profits (counts nine through twelve). The third scheme involved the purchase of a

casino in Tunica, Mississippi, with promises from Phelps that his vast family fortune would fund

the multi-million dollar purchase (count thirteen). The backdrop supporting each of the schemes

was the claim that Phelps was an heir to the Morton Salt fortune and controlled his family’s large

trust (the “Phelps Family Trust”). Investors were told that Phelps had significant business and

investment expertise, and that the Trust would “back” their investments. Phelps and Castenir

defrauded more than a dozen investors of millions of dollars. As part of his plea agreement,

Castenir cooperated and testified at trial concerning his and Phelps’s criminal activities.

       After the United States rested its case, and at the close of all the evidence, Defendant

moved for acquittal under Fed. R. Crim. P. 29. The Court denied the motion. Phelps now moves

the Court to set aside the verdict or for a new trial based on new allegations of illegal activity

concerning Castenir. The Court construes this as a motion for a new trial based on “newly

discovered evidence” pursuant to Fed. R. Crim. P. 33(b)(1).

       According to Phelps, “[t]he allegations are essentially that Jason Castenir continued,

unknown to these parties, to conduct business that demonstrates illegal behavior after his

execution of his plea agreement with the United States.” [R. 170 p. 1] As part of his Motion,

Phelps attached correspondence from the prosecuting attorney along with a memo from the FBI



                                                 -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 3 of 12 - Page ID#:
                                    3800



case agent advising that Castenir, unknown to the government and his FBI handlers, was using

an alias in an alleged securities fraud conspiracy unrelated to this case and became a target of an

FBI investigation in another district, all of which potentially violated the terms of his plea

agreement and his conditions of release. [R. 170-2] Upon receipt of this information, the United

States provided it to defense counsel, who filed the current Motion. The Motion makes clear that

“the [new] information [about Castenir] was disclosed post-trial of matters clearly not within the

knowledge of the United States during the trial of the case” and the defense “casts no aspersions

as to the behavior of the United States Attorney.” [Id. p. 2]

         The United States responded in opposition to Defendant’s Motion. [R. 182] The

government acknowledged that Castenir is currently under investigation in an unrelated case and

that government agents and attorneys “have different and varied opinions regarding the nature of

the alleged misconduct, and the seriousness thereof.” [Id. p. 2] Even assuming the new

allegations constitute additional crimes, the United States argues the new evidence is merely

cumulative and its introduction at trial would not have likely resulted in an acquittal. [Id.]

       As a preliminary matter, neither party requested an evidentiary hearing on the Motion.

But even had Defendant requested a hearing, Court finds that, in light of the information

provided by the government concerning Castenir’s new conduct, the vast impeachment material

concerning Castenir available to and utilized by defense counsel at trial, and the substantial

corroborating evidence supporting Castenir’s trial testimony (and Phelps’s guilt), a hearing is

unnecessary. The verdict was not of “questionable validity,” and the new evidence would be of

“minor significance” in light of the entire record. See United States v. Winborn, No. 16-1038,

2016 WL 10749644, at *1 (6th Cir. Sept. 29, 2016) (citing United States v. O’Dell, 805 F.2d

637, 643 (6th Cir. 1986)) (“[W]here the newly discovered evidence is of minor significance [in



                                                -3-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 4 of 12 - Page ID#:
                                    3801



light of the entire record], an evidentiary hearing is necessary only where the verdict is ‘already

of questionable validity.’”).

II.    Discussion

       Rule 33 of the Federal Rules of Criminal Procedure provides that the court may grant a

new trial “if the interest of justice so requires.” Fed. R. Crim. P. 33(a). “[M]otions for a new trial

based on newly-discovered evidence are disfavored and should be granted with caution.” United

States v. Dupree, 323 F.3d 480, 488 (6th Cir. 2003) (citation omitted). In making a motion for a

new trial based on newly discovered evidence, the defendant must show that the evidence (1)

was discovered only after trial, (2) could not have been discovered earlier with due diligence, (3)

is material and not merely cumulative or impeaching, and (4) would likely produce an acquittal if

the case were retried. United States v. Barlow, 693 F.2d 954, 966 (6th Cir. 1982) (citations

omitted). The decision to grant or to deny a motion for a new trial rests within the district court’s

sound discretion. United States v. Braggs, 23 F.3d 1047, 1050 (6th Cir. 1994) (citation omitted).

“[T]he mere existence of impeaching evidence does not warrant a new trial.” United States v.

Davis, 15 F.3d 526, 532 (6th Cir. 1994).

       Phelps argues that because Castenir “gave the most thorough and comprehensively

damning evidence” against him, Phelps is entitled to a new trial so he can effectively

cross-examine Castenir about these new allegations. [R. 170 p. 1] The United States does not

take issue with the first two factors of the Barlow test (that the evidence was discovered only

after trial and could not have been discovered earlier with due diligence). [R. 182 p. 2] The

Court agrees Defendant has met the first two factors. However, the United States argues, and the

Court agrees, that the new allegations against Castenir would be merely cumulative or

impeaching evidence and would likely not produce an acquittal if the case were retried.



                                                -4-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 5 of 12 - Page ID#:
                                    3802



         A.     The New Allegations Are Merely Cumulative and Impeaching.

         First, the new allegations against Castenir are merely cumulative of evidence the jury

already heard about Castenir during trial. Castenir testified that he perpetrated complex fraud

schemes against numerous investors. He testified that he pled guilty to multiple felonies for

those crimes and acknowledged that he sought leniency through cooperation with the

prosecution. [R. 175 pp. 206-07, 244-45] Furthermore, the Court instructed the jury that it

should scrutinize Castenir’s testimony more than other witnesses and that it should not convict

based on his uncorroborated testimony unless they believed it beyond a reasonable doubt. [R.

154 Instr. No. 23] Additional evidence of Castenir’s alleged criminal activities—particularly in

unrelated matters—would be relevant solely to impeach Castenir and is not material to the

conduct which was the subject of Phelps’s trial. For example, in United States v. Braggs, 23

F.3d 1047, 1050 (6th Cir. 1994), the defendant sought a new trial based on newly discovered

evidence of two prior convictions undermining the credibility of a witness. However, because

such evidence was sought merely for impeachment purposes (and was not material to the guilt or

innocence of the defendant), a new trial was not warranted. Id. Not only had the witness been

cross-examined at trial, but his testimony was also corroborated by other evidence introduced at

trial. Id.

         Similarly, in United States. v. White, 861 F.2d 994, 995 (6th Cir. 1988), the defendant

sought a new trial based on “newly discovered evidence” relating to a co-defendant who testified

against him at trial. White alleged that the government had made oral promises to this

co-defendant (including a promise to handle an unrelated civil rights complaint on the

co-defendant’s behalf) in return for that witness’s cooperation. Id. White argued that these

alleged oral commitments directly affected the co-defendant’s credibility as a witness, requiring



                                                -5-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 6 of 12 - Page ID#:
                                    3803



a new trial. Id. at 996. The district court denied White’s motion, reasoning that the allegations

would not have affected the jury’s judgment of the co-defendant’s credibility, “considering all

the impeaching evidence proffered at trial.” Id. at 996, 998. The Sixth Circuit agreed, finding

that:

        [w]hen this impeachment evidence is evaluated in the context of the entire record,
        it is apparent that, had the jury been advised of [the witness’s] subjective beliefs
        about the alleged government promises, it would not have in any way affected the
        jury’s judgment of [his] credibility, or the outcome of the trial.

Id. at 998. Because White failed to meet the third and fourth elements of the Barlow test, he was

not entitled to a new trial. Id. See also United States v. Lewis, No. 90–3604, 1991 WL 43903929,

at *6 (6th Cir. Mar. 29, 1991) (citations omitted) (“Evidence of a witness’s [additional] illegal

activity does not warrant granting a new trial where, as in the present case, the defense’s

credibility attack at trial included evidence of past illegal activity.”).

        So too here. Phelps’s counsel extensively cross-examined Castenir, during which

Castenir admitted to a whole host of fraudulent activities including falsifying bank documents

[R. 175 pp. 229-30] and investor financial reports [id. pp. 207-11], manufacturing fake profiles

on MAM’s website for Phelps and others [id. pp. 194-95], misrepresenting his investment

experience [id. p. 236], and committing several other criminal acts in furtherance of the charged

schemes. He was crossed on his intentions to “lie, cheat [and] steal” [id. p. 192] and the fact that

he used investor money for personal gain. [Id. pp. 213; 239-40] He conceded that he and Phelps

were “robbing Peter to pay Paul,” [id. pp. 229-31] and that their actions were “clearly criminal,”

harming a lot of people. [Id. p. 231] It was certainly not lost on the jury that Castenir was

capable of additional criminal conduct.

        Thus, even if Phelps had the opportunity to question Castenir about his “additional active

criminal fraud behavior” (which occurred independently of the charged schemes) [R. 170 p. 2],

                                                  -6-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 7 of 12 - Page ID#:
                                    3804



this would only constitute further impeachment material attacking Castenir’s already suspect

credibility. Phelps admits as much, asserting that he “would have vigorously cross-examined

Mr. Castenir as to his motive and bias and continued fraudulent activities in the face of his

seeming acceptance of the criminality of his behavior in this district and elsewhere.” [Id. at p. 5]

Such newly discovered impeachment evidence does not warrant a new trial. See United States v.

Garner, 529 F.2d 962, 969 (6th Cir. 1976) (concluding that a new trial was not warranted

because the newly discovered evidence—allegations that the chief government witness attempted

to bribe non-testifying individuals to corroborate his testimony—could be used only for

impeachment purposes); Braggs, 23 F.3d at 1050; Davis, 15 F.3d at 532.

       Further, as explained below, the jury did not have to rely on Castenir’s word alone to find

that Phelps was involved in the fraudulent schemes because vast amounts of corroborating

evidence supported the verdict.

       B.      The New Allegations Would Likely Not Produce an Acquittal.

       Second, the new allegations against Castenir would likely not produce an acquittal if the

case were retried. Barlow, 693 F.2d at 966. Phelps argues that it was Castenir who “made the

entire case fit together seamlessly; who plugged evidentiary holes in terms of actual

misrepresentations, forgeries, directions to banks, [and] withdrawal requests . . .” [R. 170 p. 3]

Although Castenir’s testimony was certainly helpful to the government’s case, substantial

corroborating evidence was presented sufficient for the jury to find Phelps guilty of conspiring

with Castenir and guilty of actual fraud.

       In United States v. Davis, 15 F.3d 526, 529 (6th Cir. 1994), the defendant sought a new

trial based on newly discovered evidence that one of his arresting detectives resigned amid

allegations of planting drugs on a suspect in another, unrelated matter. Id. During the



                                                -7-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 8 of 12 - Page ID#:
                                    3805



defendant’s trial, this detective testified that he observed the defendant discard a piece of cocaine

at the time of his arrest. Id. In upholding the trial court’s denial of defendant’s request for a new

trial, the Davis Court found that evidence of the detective’s wrongdoing in the unrelated cases

“was useful only for impeachment and was not material,” noting the other corroborating

evidence supporting the verdict. Id. at 531-32. Accordingly, the Sixth Circuit agreed that the

detective’s “alleged involvement in planting drugs in unrelated cases would not likely produce

an acquittal in this case if it were retried.” Id. at 532 (emphasis added). See also Garner, 529

F.2d at 969; United States v. Rumler, No. 91–1071, 1991 WL 203089, at *5 (6th Cir. Oct. 4,

1991) (concluding that evidence of witness’s unfulfilled cooperation agreement would not likely

produce an acquittal, given the “substantial” evidence supporting the defendant’s guilt); Lewis,

1991 WL 43903929, at *5 (finding that, even if the alleged new evidence of witnesses’

additional crimes and perjury had been introduced, the jury could still convict based on other

witness testimony and documentary evidence incriminating the defendant).

       Likewise here, evidence of Castenir’s unrelated criminal conduct would not have

produced an acquittal in light of the substantial evidence concerning the three schemes, which

included compelling testimony from numerous investors who dealt directly with Phelps, emails

and text messages between Phelps, Castenir and investors, phony marketing materials and the

MAM website (replete with fabricated pictures and biographies), and copious bank records

demonstrating that most of the investor funds were used for “lulling” payments to earlier

investors, MAM operating expenses, and otherwise siphoned off by Phelps and Castenir. [R. 178

pp. 123-65; 208-22]




                                                -8-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 9 of 12 - Page ID#:
                                    3806



               1.      The Belizean Oil Concession Scheme

       Several investors testified at trial that Phelps convinced them to invest in an opportunity

to obtain an oil concession from the government of Belize. These investors testified that Phelps

and Castenir boasted of vast experience in successful oil exploration ventures and promised them

a 23 percent return on their investment [R. 174 p. 51] plus royalties on any oil extracted. [Id.]

MAM’s website and other marketing materials contained representations about this claimed

experience in the oil industry. One investor, Dion Garnett, testified that he spoke directly with

Defendant who told Garnett that he was Trustee of the Phelps Family Trust with holdings over

$200 million and ties to the Morton Salt fortune [Id. pp. 40, 132-133, 137-138]; that he managed

the Trust in an offshore account [id. p. 46]; that he had connections to the Belizean government

[id. p. 46]; and that the Phelps Family Trust would “back” Garnett’s investment. [Id. pp. 46-47].

Garnett received an HSBC bank document (forwarded to him by Castenir) which stated that the

Phelps Family Trust had a balance of $273 million. [Id. pp. 50, 93] An officer from HSBC

testified that the bank record was fake. Phelps even told Garnett a story about the identity of the

famed Morton Salt girl (the one holding an umbrella) who appears on all Morton Salt products.

[Id. p. 90] Based on Defendant’s representations, Garnett and his group of investors wired

MAM over $500,000 to invest in the oil concession scheme, and they lost almost all of it. [Id. pp.

71-72, 81]

               2.      The Debenture Scheme

       The debenture scheme operated much like the oil concession scheme. Two investors,

Kathy Dillaha and Becky Winemiller, explained that Phelps convinced them he was an heir to

the Morton Salt fortune and that he had vast investment holdings and business experience. [R.

174 pp. 260-61, 264-65] Based on his personal success and assurances, they invested significant



                                                -9-
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 10 of 12 - Page ID#:
                                     3807



sums with MAM to trade on various commodities markets. They testified that Phelps boasted of

MAM’s vast experience successfully trading on these markets, including with funds from the

Phelps Family Trust. [R. 174 p. 265, 270-71] At one point, Winemiller was sent a bank

statement reflecting the Phelps Family Trust had over $440 million in holdings. [Id. p. 264]

They testified that Phelps convinced them that the Trust would “back” their investments and that

only a small percentage of their investment (2%-5%) would be at risk at any one time. [R. 173 p.

45] Dillaha explained that she researched MAM and Phelps prior to investing and found the

company’s website to be professional, assuring her that her investment was in good hands. [Id.

pp. 48-49, 59-60]

       The United States presented evidence that MAM’s website contained numerous

misrepresentations, embellishments, and outright lies. Several of MAM’s team of professionals

pictured did not exist: their photographs and biographies were completely fabricated. Needless

to say, Phelps and MAM never handled $2 billion in sales and cash flow as the website claimed

(or even a fraction of that); Phelps and Castenir had little experience trading in the markets. [R.

173 pp. 59-60] They invested a portion of the investors’ money in commodities markets (and

lost almost all of it). To hide the losses and lull investors into sending more money, they created

fake investment reports which they sent to investors reflecting gains on the accounts. Phelps was

copied on numerous emails sent to investors by Castenir attaching the fraudulent reports. All

totaled, Dillaha invested $200,000 [R. 174 pp. 61, 68-69; R. 178 p. 142], and Winemiller initially

invested $250,000 and then another $750,000. [R. 174 p. 272, 279; R. 178 p. 129] They lost

most of their investments. [R. 178]




                                               - 10 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 11 of 12 - Page ID#:
                                     3808



        3.     The Casino Scheme

       Mrs. Winemiller further testified that during this same time, Phelps convinced her and

her husband to invest in a deal to purchase a casino in Tunica, Mississippi. [R. 174 p. 278; R.

178 p. 129] She testified that Phelps promised the Trust would match the Winemillers’ $750,000

debenture investment with $750,000 from the Trust to go toward the casino purchase [R. 174 pp.

278-79, 286], and would finance the casino acquisition. [Id. p. 283] As the deal progressed,

Phelps told the Winemillers that the sellers of the casino requested additional earnest money to

hold the position. [Id. pp. 283-85] In February 2014, the Winemillers wired another $1,000,000

to hold the deal. [Id. p. 285] The casino purchase eventually fell through, and Phelps and

Castenir failed to return the vast majority of the Winemillers’ money. [R. 178 pp. 134-38, 147-

65]

       The United States traced the investor funds from the fraudulent schemes. FBI forensic

accountant Troy McCracken testified that the funds were largely used to pay other investors, to

pay MAM business expenses, and to enrich Phelps, his family members, and Castenir. [R. 178

pp. 123-65, 208-22] The prosecution also called employees of Community Trust Bank (where

MAM and Phelps held their accounts), who testified that Defendant frequently conducted

transactions in person at the bank, withdrawing cash and moving money between MAM accounts

and other personal and business accounts related to Phelps and Castenir. To further demonstrate

Phelps’s involvement in the schemes, the government presented the testimony of Ken Smith who

testified that in connection with leasing a house to Defendant outside of Nashville, Phelps

provided him with a MAM bank account statement reflecting a bank balance of over $7,200,000;

the document turned out to be fraudulent. [R. 178 p. 33]




                                              - 11 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 196 Filed: 05/15/20 Page: 12 of 12 - Page ID#:
                                     3809



       Finally, Phelps testified. He denied ever defrauding anyone, denied telling any of the

investors he was a wealthy heir, claimed the investors who testified were all lying, and claimed

he had been framed and defrauded by Castenir, the real culprit. See, e.g., [R. 180 pp. 131–34,

160, 181] Phelps testified that he, too, lost substantial sums due to Castenir’s fraud (but failed to

produce any evidence corroborating his loss). [Id. pp. 129–30] The jury’s verdict makes clear

they simply did not find Phelps credible.

       In sum, there was ample evidence corroborating Castenir’s testimony for the jury to find

Phelps guilty beyond a reasonable doubt. When the new allegations concerning Castenir are

evaluated in the context of the entire record, it is clear that had the jury been advised of the new

evidence, it would not have affected the jury’s judgment as to Castenir’s credibility or the

outcome of the trial. White, 861 F.2d at 998. Phelps has failed to meet the third and fourth prong

of the Barlow test.

III.   Conclusion

       For the reasons stated above, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.      The Defendant’s Motion to Set Aside Verdict and to Set a New Trial [R. 170] is

DENIED.

       This the 15th day of May, 2020.




                                                - 12 -
